Citation Nr: 0944653	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
service-connected bilateral painful calluses.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability, as secondary to service-connected bilateral 
painful calluses.

3.  Entitlement to service connection for a back disability, 
as secondary to service-connected bilateral painful calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

The issues of entitlement to a rating higher than 30 percent 
for service-connected bilateral painful calluses and 
entitlement to service connection for a back disability, as 
secondary to service-connected bilateral painful calluses are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 1990 Board decision denied the claim of 
entitlement to service connection for a back disability, as 
secondary to service-connected bilateral painful calluses.  
The Veteran did not file an appeal to that decision and it is 
final.  

2.  Evidence pertaining to the Veteran's back disability 
received since the September 1990 Board decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The Board's September 1990 decision that denied the claim 
of entitlement to service connection for a back disability as 
secondary to service-connected bilateral painful calluses is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  Evidence received since the September 1990 rating 
decision is new and material, and the Veteran's claim for 
service connection for a back disability as secondary to 
service-connected bilateral painful calluses is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the appeal.  Consequently, 
the Board finds that any lack of notice and/or development 
that may have existed under the VCAA cannot be considered 
prejudicial to the Veteran, and remand for such notice and/or 
development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Back Disability, 
As Secondary to Service-Connected Bilateral Painful Calluses

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In a September 1990 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a back 
disability.  The initial claim of entitlement to service 
connection had been denied by the RO in a September 1989 
rating decision.  At the time of the September 1990 Board 
denial, it was determined that service connection for a back 
disability was not warranted because the evidence did not 
establish that the Veteran had any complaints of back 
problems and there was no evidence of an altered gait that 
would cause any back problems.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

In this instance, since the Board's September 1990 decision 
denied the claim on the basis that the evidence did not 
establish that the Veteran had symptoms of a back problem or 
evidence of an altered gait, the Board finds that new and 
material evidence would consist of evidence refuting these 
findings.

Additional evidence received since the September 1990 Board 
decision consists of numerous VA outpatient and private 
treatment records.  Specifically, VA outpatient records 
indicate the Veteran complained of back pain and was 
diagnosed with lumbago, degenerative changes with facet 
osteoarthritis, disc bulges, and probable herniations in June 
2004.  Also, a VA examination of June 2005 indicated there 
was evidence the Veteran had an altered gait that caused him 
to experience back pain.  Additionally, the Veteran asserts 
that he suffers from back pain.  The Board notes that the 
Veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection is 
reopened.

The Board has reopened the claim of service connection for a 
back disability, as secondary to service-connected bilateral 
painful calluses, and is remanding the claim, as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case 
are not prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability as secondary to service-connected bilateral 
painful calluses; to this extent, the appeal is granted.


REMAND

The claim of service connection for a back disability as 
secondary to service-connected bilateral painful calluses has 
been reopened.  In light of the evidence presented, 
additional clinical information is necessary.  VA has a duty 
to assist a claimant in obtaining evidence; such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA outpatient records indicate the Veteran has been diagnosed 
with lumbago.  Additionally, a computed tomography (CT) scan 
of the lumbar spine from June 2004 indicated the Veteran has 
degenerative changes of spondylosis of the lumbosacral spine 
with facet osteoarthritis.  There was also disc bulging with 
probable herniation and neural foraminal stenosis.  
Furthermore, during the Veteran's VA examination in June 2005 
for his feet, the examiner noted that the Veteran had an 
abnormal or antalgic gait, which caused the Veteran to 
experience back pain.

A remand is required in order to afford the Veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran has not yet been afforded a VA examination for 
his back disability and due to the lack of a medical opinion, 
there is not sufficient evidence to render a decision on 
service connection.  Given the VA's duty to obtain a VA 
examination where the evidence indicates that the claimed 
disability may be associated with in-service problems, a 
remand is necessary for further medical assessment with a 
nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).

The Veteran is also seeking entitlement to a higher rating 
for his service-connected bilateral painful calluses.

A remand is necessary in order to determine the current level 
of severity of the Veteran's bilateral painful calluses.  The 
Veteran was afforded the most recent VA examination in June 
2005, more than four years ago.  The Board finds that a new 
examination is required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

Additionally, if the Veteran is obtaining treatment for his 
bilateral painful calluses or his back disability, any 
updated treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated VA and/or 
private treatment records.  

2.  Afford the Veteran a VA examination 
for a back disability as secondary to 
his bilateral painful calluses.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's back disability is 
proximately due to or aggravated by his 
service-connected bilateral painful 
calluses.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his bilateral painful 
calluses.  The examiner should identify 
and completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for the Foot, 38 C.F.R. § 
4.71a, Diagnostic Codes 5276 - 5284 
(2009).  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


